894 N.E.2d 501 (2005)
In the Matter of Linda WAGONER.
No. 49S00-0110-DI-472.
Supreme Court of Indiana.
November 3, 2005.

ORDER GRANTING RELEASE FROM DISCIPLINARY PROBATION
This Court suspended the respondent from the practice of law for a period of ninety (90) days effective June 7, 2003, followed by two (2) years probation. On October 5, 2005, respondent filed her Application for Termination of Probation and affidavit. Respondent represents that she has successfully completed her term of probation. The Indiana Supreme Court Disciplinary Commission filed its concurrence in respondent's application on October 17, 2005.
And this Court, being duly advised, now finds that respondent's compliance with all terms of her disciplinary probation now permits her release from disciplinary probation and her full reinstatement to the practice of law in this state.
IT IS, THEREFORE, ORDERED that the respondent, Linda Wagoner, is released from the terms of her disciplinary probation and fully reinstated to the practice of law in this state, effective immediately.
The Clerk of this Court is directed to forward notice of this Order to the respondent or his attorney and to the Indiana Supreme Court Disciplinary Commission.
All Justices concur.